Order entered September 4, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01348-CR

                     DETRICK BLAIR DEAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-82171-2015

                                    ORDER

      The August 31, 2020 motion of appellant’s substitute counsel to extend the

time to adopt, amend or supplement appellant’s brief is hereby GRANTED, and

the deadline is extended to September 30, 2020.


                                            /s/   LANA MYERS
                                                  JUSTICE